1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election with traverse of invention I in the reply filed on January 31, 2022 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the examiner. This is not found persuasive because applicants have not shown that the groups are not patentably distinct. Group I and II are directed to two distinct inventions as explained in the previous office action. With regard to the "no burden" argument, it is noted that each distinct invention beyond one is a burden in that it draws the attention of the Examiner to its own requirements. Examination requires focus to follow search leads and patterns of logic in formulating applications of the prior art to that which is claimed. When the Examiner has to pursue several search patterns of logic simultaneously or serially, added burden is presented. In order to examine several inventions and/or species simultaneously or serially, added effort beyond that .
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).


6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the NMR rotor and NMR rotor cap as set forth in claim 4 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the phrase "at least one pushing screw arranged in at least one second aperture defined by the material, wherein each of the at least one pushing screws comprises (i) a first end extending from the second side of the plate, and (ii) a second end that is extendible from the first side of the plate upon turning the first end” lacks proper written description. Examiner notes that the specification mentions pushing screws but applicant has not described in the specification in detail as to how these pushing screws work (how the rotor cap is removed from the rotor; how the pushing screws apply the force to the rotor etc.) and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain or define what the pushing screws are. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized. As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed cap removal.


8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the phrase “at least one pushing screw arranged in at least one second aperture defined by the material, wherein each of the at least one pushing screws comprises (i) a first end extending from the second side of the plate, and (ii) a second end that is extendible from the first side of the plate upon turning the first end” is indefinite as it is vague as what the pushing screws are and how they work; the first and second ends are not clearly defined; the phrase “extending from the second side of the plate” is indefinite as the meaning of “extending” is vague; is the first end extending into the plate or out of the plate? The phrase “a second end that is extendible from the first side of the plate upon turning the first end” is indefinite as the second end is vague; what is a second end? It is not clearly defined; what is meant by “extendible”? does second end extend into the plate from the first side or out of the plate from the first side? The structure as claimed is vague. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
As to claim 3, the phrase “the apparatus comprises a first pushing screw and a second pushing screw” is indefinite as it is unclear whether a first pushing screw and a second pushing screw are the same as claimed in claim 1 or different;
As to claim 4, there is no antecedent basis for “the NMR rotor”; the phrase “turning the tightening screw to reduce the cross-sectional area of the first aperture to secure the NMR rotor cap in the first aperture; and turning the first end of the at least one pushing screw to extend the second end of the at least one pushing screw from the first side of the plate to apply a force to the NMR rotor with the second end of the at least one pushing screw, wherein the force is effective to separate the NMR rotor cap from the NMR rotor” is indefinite as it is vague how turning the screws applies force to the rotor; how the cap is removed from the rotor? The step as set forth is not clearly understood as the structure is vague;
As to claim 5, the phrase “the apparatus comprises a first pushing screw and a second pushing screw” is indefinite as it is unclear whether a first pushing screw and a second pushing screw are the same as claimed in claim 1 or different; furthermore, claim 5 is a method claim and there is no method step being claimed; 
	As to Claims 5-6, it is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Each claim recites, in one form or another, "the apparatus comprises a first pushing screw and a second pushing screw, and the first ends of the first pushing screw and the second pushing screw are turned simultaneously” and then claims "wherein the NMR rotor cap has a diameter of about 3 mm to about 5 mm” in claim 6.
Such a claim is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different statutory classes of invention. MPEP § 2173.05(p).
Therefore, each of the claims is indefinite as each claim claims both an apparatus and the method steps of using the apparatus.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

9.	No prior has been applied because the prior art does not disclose or make obvious the claimed invention as is currently claimed, in the combination, and as best understood.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	


Hu et al. (2021/0199737) discloses an NMR rotor and cap and Daugaard et al. (4,739,270) discloses high speed spinner for NMR spectrometer including the rotor and a cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858